USCA1 Opinion

	




       [NOT FOR PUBLICATION   NOT TO BE CITED AS PRECEDENT]                  United States Court of Appeals                      For the First CircuitNo. 97-2233                       PRIME RETAIL, L.P.,                      Plaintiff, Appellant,                                v.               CARIBBEAN AIRPORT FACILITIES, INC.,                       Defendant, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF PUERTO RICO          [Hon. Jose Antonio Fuste, U.S. District Judge]                              Before                     Torruella, Chief Judge,                                                Campbell, Senior Circuit Judge,                                                   and Stahl, Circuit Judge.                                                                     Francis B. Burch, Jr., with whom Charles P. Scheeler and Piper& Marbury, L.L.P. were on brief, for appellant.     Edgar Cartagena-Santiago, with whom Ram¢n E. Dapena, Ina M.Berlingeri-Vincenty, and Goldman Antonetti & Cordova were on brief,for appellee.          September 16, 1998                                  Per curiam.  Having carefully reviewed the Memorandum onRemand entered by the district court in response to our opiniondated May 28, 1998, we find that the supplemental conclusionsdescribed therein, which are predominantly factual in nature, arenot clearly erroneous and adequately fill the gaps we perceived toexist in the court's previous findings.  We have no basis,therefore, to disturb the district court's disposition of theplaintiff's claims.  The judgment entered below is accordinglyaffirmed.  No costs are awarded.  So ordered.